Title: II. “Letters from a Distinguished American,” No. 2, 14 July 1780; 28 January 1782
From: Adams, John
To: 


      
       SIR
       
        ante 14 July 1780
       
       Paris, Jan. 28, 1782
      
      Every American will agree with the writer on the consequence of American Independence, that the United States, when their Independence shall be no longer disputed, can wish for no other connection with Europe than that of commerce. No good American would wish to involve his country in the labyrinths of European negotiations, or in the iniquities of their wars. America will wish to be a common blessing to all the nations of Europe, without injuring any; and such will be her demand for the productions of each of them, that each one will derive material advantages in the increase of the means of subsistence, and consequent population, from supplying her wants. Each of them wants her commodities in exchange, and no one of them can reasonably wish to cramp the growth, and prevent the happiness of the human species in both worlds, by confining the advantages of this commerce to itself.
      It is equally clear, that this commerce will be better secured by her own wisdom, than by the domination of any European power; and safer in the hands of an ally than a master. But it is amazing that this man’s malice against his native country should have suffered such important truths in her favour to escape him. It shews that he knows not how to conduct the cause he has patronised, and that he is as wrong headed, as he is malicious and insidious.
      “The new states are, and will continue the allies of France, our natural enemy, unless reduced.” England ought to consider, whether all attempts to reduce the new States have not a tendency to rivet the alliance with France, and to drive the States to the necessity of forming closer connections with her than they have now; to make all America too the natural enemy of England for ever; to drive her to more rigorous renunciations of British trade; nay, to a final and total prohibition of it; to enter into engagements with France, Spain, Holland, and other maritime powers, to this effect. It ought to be considered, whether, the new States will not become soon the allies of Spain too, and continue so for ever, If this war is pursued much farther. As to reducing these States, the idea of it, at this day, is fit only for ridicule and contempt. It is derided in every town in America. This country will never again be in quiet and continual possession of one State of the thirteen, not even of Georgia. South Carolina, where we are melting into disease and death that army which ought to be defending the West India Islands, will never be ours a single month; no, not for an hour.
      This writer goes on, “The far greater part of the people wish and hope for an union with this country.” It is not possible to conceive any thing more barefacedly false than this. A Germain, or a Conway may be excused, on account of ignorance and misinformation; but this man knows better than he says. But having forfeited his life to the laws of his country, and by the black catalogue of his crimes, rendered himself unpardonable, he has vowed to revenge himself, not like Coriolanus, by his sword, but by misrepresentations.
      But he adds, “the greater part of the people are ready to unite with the King’s forces, in reducing the power of their tyrants,” by which he means, no doubt, the Congress and the new government. Nothing can shew the complection of this assertion better than to recollect the orders which are constantly given by the Commanding Officers in New York, which are published in the newspapers. They dare not trust the Provincials and Volunteers, and Militia, &c. as they call them, of whom such an ostentatious parade is made in the dispatches of Commanding Officers and Court Gazettes. They exercise them in the day time with bits of wood in their musquets for flints; they take the arms from them every night, and pile them in the magazines; and they forbid them to be trusted with any quantity of powder. The truth is, the only consequence that the Commanders of the English troops have found, in giving arms and cloathing and ammunition to any of the inhabitants, whenever they have been, has been to cloath, arm, and supply their expences. General Burgoyne found it so in New England, and New York. General Howe found it so in New Jersey, Pennsylvania, Maryland, and Delaware; and Sir Henry Clinton and Earl Cornwallis found it so in Georgia and South Carolina. What encouragement could have been given that has not? Is exemption from plunder encouragement? Forbid plunder, and half your army will desert; nay, for the provisions, horses, cattle, you take, you enrich the country with English guineas, and enable the people to buy arms, ammunition, cloathing, and every thing they want from your own soldiers. By large bounties, and by commissions, a few banditti, who have no honour nor principle to bind them to any country, or any cause, may be collected, but these would betray their new masters the first opportunity, and will be very few in number. The great body of the people in every state revere the Congress, more sincerely, than British soldiers revere their . . . . They reverence it as the voice of their country, the guardians of its right, and the voice of God; and they esteem their Independence and alliance with France, as the two greatest blessings which Providence ever yet bestowed upon the new world. They think them equal blessings to Europe in general, as to America; and are universally of opinion, that a Council of Statesmen consulting for their good, and the good of mankind, could not have devised a plan, so much for their honour, interest, liberty and happiness, as that which has been derived, by the folly and imprudence of Great Britain. He goes on, “the treachery of this country, in not exerting its powers for their relief, will create permanent resentment.” How many lives, and how many millions, has this country already sacrificed? Probably more lives, certainly more millions than the whole of the last war cost us. What was the fruit of the last war? Triumph and conquest by sea and land in every part of the world. What the effect of this? Defeat, disgrace, loss of America, West India Islands, African, Mediterranean, and German and Holland trade, the contempt of all nations, the Independence of Ireland, and a civil war in England; yet the war is to be continued!
      “Gratitude to the nations which shall save them from our ravages, will stamp impressions never to be effaced.” Stop the ravages then; and the further gratitude and impressions will be prevented. “Further Treaties of Alliance and Commerce will be made.” No longer war, no further Treaties. This can only be the effect of British imprudence. The treaties already made are well known. What further treaties Ministry may drive them to, will depend upon themselves.
      With the Independence of America, we must give up our fisheries “on the Banks of Newfoundland and in the American seas.” Supposing this true, which it is not at present, but our infatuation in continuing the war may make it so, what follows? If Britain lose them, who will gain them? France and America. Have not France and America then as urgent a motive to contend for the gain, as we to prevent the loss? Are they not an object as important and desirable to France and America, as to us? Have they not as much reason to fight for them, as England? Will they easily give up the Independence of America, which is to bear such tempting fruit? One would think this writer was in the interest of France and America still, and labouring to persuade them, that they are fighting for a rich and a glorious prize. The question then is reduced to another, viz. which has the best prospect of contending for them successfully—America, France and Spain, favoured by all the world, or England, thwarted and opposed by all the world? And to whom did God and Nature give them? Ministry lay great stress upon the gift of God and Nature, when they consider the advantages of our insular situation, to justify their injustice and hostility against all the maritime powers. Why should Americans hold the blessings of Providence in a baser estimination, which they can enjoy, without injury to any nation whatever.
      “With American Independence, says he, we must give up thirty-five thousand American seamen, and twenty-eight thousand more, bred and maintained in those excellent nurseries, the fisheries. Our valuable trade, carried on from thence with the Roman Catholic States, will be in the hands of America. These nurseries, and this trade, will ever remain the natural right of the people, who inhabit that country. A trade so profitable, and a nursery of seamen so excellent, and so necessary for the support of her naval force, will never be given up, or even divided by America with any power whatsoever.”
      If all this were true, what then? If Britain loses it all, by American Independence, who will gain it? These advantages are not to be lost out of the world. Who will find them, but America and France? These are the powers at war, for these very objects, if they are the necessary consequences of American Independence, will they not fight as bravely to obtain them, as the English? It is here admitted they are the natural right of America, will not she contend for it? Who then has the most power, one nation or three? Perhaps five or six before the end? Are 60,000 seamen a feebler bulwark for America or France, than for England? Are they feebler instruments of wealth, power and glory, in the service of America, than England? At the command of Congress, than the King? The question occurs then, who is the strongest? However, we need not lose so many seamen, nor the fishery, nor the trade with the Roman Catholick countries, by American Independence. America never thought of excluding England from the fishery; and even her seamen, her share of the fishery, and the profits of her trade to Roman Catholick countries would again, be useful to England, and center here, if peace were made now. But let it be remembered, America grows every day of this war more independent of England for manufactures, by the amazing increase of her own; and France, Spain, and even the states of Italy and Germany, and Ireland too, are every day putting themselves more and more in a condition to supply America; so that every day of the continuance of this ruinous war, increases the facility and the inclinations of America to supply herself elsewhere, and the capacity of other nations to supply her, and of consequence makes it more and more inevitable for England to lose the seamen, the fisheries, and the trade. The question recurs at every sentence, who is the ablest to hold out? America, that grows stronger every year, and that too in ways and degrees that England has no idea of, or England that grows weaker? But England’s misfortune and ruin are, that it never knew America, nor her resources, nor the character of her people.
      (To be continued.)
      
     